NaptoN, Judge,
delivered the opinion of the court.
It seems that the contract in this case was made with Carson as agent of the St. Louis and Chicago Transportation Line, and the goods were to be forwarded without St. Louis charges. Carson, however, was not only the agent of the transportation company, but was doing business as a general commission and forwarding merchant. When the goods reached here from New Orleans, their condition was such as not to admit of being forwarded under the contract. It was necessary, at least so far as a portion of them was concerned, that they should bo landed here and the casks undergo some repairs. This was done by Carson and the goods were subsequently forwarded, and this suit was to recover the expenses incurred in cooperage, <fcc., and for the usual commissions. The jury have found that Carson, as agent for the transportation line, refused to receive and forward the goods; *379that be was justified in so doing by reason of their condition, which rendered it impossible to send them on directly under the contract; that he received the goods and incurred the charges for putting them in order as the general consignee, and that the charges, expenses, &c., were reasonable. Under these circumstances we do not feel warranted in disturbing the verdict and judgment. The case seems to have been tried upon the principles laid down by this court when it was here before, and we shall affirm the judgment.